Exhibit 10.14

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this "Agreement") is made and entered into
as of July 12, 2001 by and between The Charles Schwab Corporation, a Delaware
corporation ("Schwab" or the "Purchaser"), and E-Loan, Inc., a Delaware
corporation (the "Company").

R E C I T A L S

:



WHEREAS, concurrent with the execution of this Agreement the Purchaser is
acquiring from the Company the Company's 8% Convertible Note (the "Note")
pursuant to the Note Purchase Agreement (as defined below); and

WHEREAS, the Note is convertible at the option of the holders into shares of the
Company's common stock, $0.001 par value (the "Common Stock"); and

WHEREAS, the Company is granting a warrant (the "New Schwab Warrant"), dated
July 12, 2001, to Schwab to acquire One Million Three Hundred Eighty-Nine
Thousand (1,389,000) shares of the Common Stock (the "Warrant Shares") with an
exercise price of $5.00 per share and a term until July 25, 2003 in exchange for
a warrant, dated April 25, 2000, to acquire 6,600,000 shares of Common Stock for
$15.00 per share;

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties and conditions set forth in this Agreement, the parties hereto,
intending to be legally bound, hereby agree as follows:

A

G R E E M E N T :



Definitions

. For purposes of this Agreement, in addition to the definitions set forth above
and elsewhere herein, the following terms shall have the following respective
meanings:



"Acquisition Shares" shall mean the shares of Common Stock which the Purchaser
will have a right to acquire upon the conversion of the Note.

"Closing" shall mean the closing of the purchase of the Note by the Purchaser
pursuant to the Note Purchase Agreement.

"Commission" shall mean the United States Securities and Exchange Commission and
any successor agency.

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended, or
any similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

"Holder" shall mean the Purchaser and all transferees or assignees thereof to
whom the rights under this Agreement are assigned in accordance with the
provisions of Section 8 hereof.

"person" shall mean an individual, corporation, partnership, limited
partnership, syndicate, person (including, without limitation, a "person" as
defined in Section 13(d)(3) of the Exchange Act), trust, association or entity
or government, political subdivision, agency or instrumentality of a government.

"Register," "registered" and "registration" shall refer to a registration
effected by preparing and filing a registration statement or similar document in
compliance with the Securities Act and the declaration or ordering of
effectiveness of such registration statement or document.

"Registrable Stock" shall mean (a) the Acquisition Shares, (b) the Warrant
Shares, (c) any shares of Common Stock or other capital stock issued as a
dividend, or other distribution with respect to, or in exchange for, or in
replacement of, any of the Acquisition Shares and/or the Warrant Shares, and
(d) any shares of capital stock issued by way of a stock split of the
Acquisition Shares and/or the Warrant Shares referred to in clauses (a) or (b)
above. For purposes of this Agreement, any Registrable Stock shall cease to be
Registrable Stock when (i) a registration statement covering such Registrable
Stock has been declared effective and such Registrable Stock has been disposed
of pursuant to such effective registration statement, (ii) such Registrable
Stock is sold by a person in a transaction in which the rights under the
provisions of this Agreement are not assigned, or (iii) all such Registrable
Stock may be sold by any and all Holders pursuant to Rule 144(k) (or any similar
provision then in force, but not Rule 144A) under the Securities Act without
registration under the Securities Act.

"Securities Act" shall mean the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

"Note Purchase Agreement" shall mean the Note Purchase Agreement between the
Company and the Purchaser, dated July 12, 2001.

Restrictive Legend

. Each certificate representing Acquisition Shares and Warrant Shares shall,
except as otherwise provided in this Section 2, be stamped or otherwise
imprinted with a legend substantially in the form set forth in the Note Purchase
Agreement or the Warrant, as applicable. A certificate shall not bear such
legend if in the opinion of counsel satisfactory to the Company (it being agreed
that Howard, Rice, Nemerovski, Canady, Falk and Rabkin, A Professional
Corporation, shall be satisfactory) or the Company shall determine that the
securities being sold thereby may be publicly sold without registration under
the Securities Act or the transfer of such securities is permitted under the
provisions of Rule 144(k) or Rule 144A (or any rule permitting public sale
without registration under the Securities Act).



Registration

. On or before the 60-day anniversary of the Closing, the Company shall use its
reasonable best efforts to prepare and file with the Commission a registration
statement on Form S-3 or any successor thereto, signed, pursuant to Section 6(a)
of the Securities Act, by the officers and directors of the Company, with
respect to the Registrable Stock. The Company shall use its reasonable best
efforts to register under the Securities Act, for public sale, the shares of
Registrable Stock. If the Company shall fail to register the shares of
Registrable Stock, the Company shall deliver the unregistered shares of
Registrable Stock to the Purchaser and such shares may be sold pursuant to and
subject to the requirements of Rule 144 under the Securities Act. The Company's
delivery of the unregistered shares shall be the Purchaser's sole remedy for any
failure by the Company to register shares pursuant to this Section 3. In
connection with this Section 3, the Company shall:



cause such registration statement to become effective on or before the
three-month anniversary of the Closing and to remain effective through and
including the earlier of (i) the time when all of the Registrable Stock has been
sold pursuant to such registration statement or (ii) the time when all of the
Holders of the Registrable Stock can sell all of the Registrable Stock pursuant
to Rule 144(k) (or any similar provision then in force, but not Rule 144A) under
the Securities Act without registration under the Securities Act.

prepare and file with the Commission such amendments and supplements to such
registration statement, signed, pursuant to Section 6(a) of the Securities Act,
by the officers and directors of the Company, and the prospectus used in
connection therewith as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Stock covered
by such registration statement;

furnish to the Holders such numbers of copies of the registration statement and
the prospectus included therein (including each preliminary prospectus and any
amendments or supplements thereto) in conformity with the requirements of the
Securities Act and such other documents and information as they may reasonably
request;

use its reasonable best efforts to register or qualify the Registrable Stock
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions within the United States and Puerto Rico as required
by law for the distribution of the Registrable Stock covered by the registration
statement; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business in or
to file a general consent to service of process in any jurisdiction wherein it
would not but for the requirements of this paragraph (d) be obligated to do so;
and provided, further, that the Company shall not be required to qualify such
Registrable Stock in any jurisdiction in which the securities regulatory
authority requires that any Holder submit any shares of its Registrable Stock to
the terms, provisions and restrictions of any escrow, lockup or similar
agreement(s) for consent to sell Registrable Stock in such jurisdiction unless
such Holder agrees to do so;

promptly notify each Holder for whom such Registrable Stock is covered by such
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances under which they
were made, and at the request of any such Holder promptly prepare and furnish to
such Holder a reasonable number of copies of a supplement to or an amendment of
such prospectus as may be necessary so that, as thereafter delivered to Holders
of such securities, such prospectus shall not include any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances under which they were made;

enter into customary agreements and take such other actions as are reasonably
required in order to expedite or facilitate the disposition of the Registrable
Stock to be so included in the registration statement;

otherwise use its reasonable best efforts to comply with all applicable rules
and regulations of the Commission;

use its reasonable best efforts to list the Registrable Stock covered by such
registration statement with any securities exchange on which Holder Common Stock
is then listed; and

after the effectiveness of the registration statement, cooperate with the
Holders to facilitate the timely preparation and delivery of certificates
representing the Registrable Stock to be sold, which certificates shall not bear
any restrictive legends other than restrictive legends still required to be
imposed by the Warrant or the Note Purchase Agreement.

Suspension of Trading

. Notwithstanding any other provision of this Agreement, the Company shall have
the right at any time to require that all Holders suspend further open market
offers and sales of Registrable Stock whenever, and for so long as, in the
reasonable judgment of the Company in good faith based upon the advice of
counsel satisfactory to the Holders of a majority of the Registrable Stock,
there is in existence material undisclosed information or events with respect to
the Company (the "
Suspension Right
") such that the registration statement would contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances under which they were made. In the event the Company exercises the
Suspension Right, such suspension will continue for such period of time
reasonably necessary for disclosure to occur at a time that is not materially
detrimental to the Company or until such time as the registration statement does
not include any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances under which they were made,
each as determined in good faith by the Company. The Company will promptly give
the Holders notice, in a writing signed by an executive officer of the Company,
of any exercise of the Suspension Right. The Company agrees to notify the
Holders promptly upon termination of the Suspension Right. Notwithstanding the
foregoing, under no circumstances shall Holder be entitled to exercise the
Suspension Right for more than sixty calendar days in any twelve-month period.



Furnish Information

. It shall be a condition precedent to the obligations of the Company to take
any action pursuant to this Agreement that the Holders shall furnish to the
Company such information regarding themselves, the Registrable Stock held by
them, and the intended method of disposition of such securities as the Company
shall reasonably request and as shall be required in connection with the action
to be taken by the Company.



Expenses of Registration

. All expenses incurred in connection with the registration pursuant to this
Agreement, including without limitation all registration, filing and
qualification fees, word processing, duplicating, printers' and accounting fees
(including the expenses of any special audits or "cold comfort" letters required
by or incident to such performance and compliance), fees of the National
Association of Securities Dealers, Inc. or listing fees, messenger and delivery
expenses, all fees and expenses of complying with state securities or blue sky
laws, reasonable fees and disbursements of counsel for the Company, and the
reasonable fees and disbursements of one counsel for the Holders (which counsel
shall be selected by the Holders holding a majority of the Acquisition Shares
and shall be satisfactory to the Company (it being agreed that Howard, Rice,
Nemerovski, Canady, Falk & Rabkin shall be satisfactory)), shall be paid by the
Company. The parties agree that all underwriting discounts and commissions shall
be the responsibility of the Holders.



Indemnification

.



To the extent permitted by applicable law, the Company shall indemnify and hold
harmless each Holder, such Holder's directors and officers, any underwriter (as
defined in the Securities Act), and each person, if any, who controls such
Holder or underwriter within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which they may
become subject under the Securities Act or any other applicable state or federal
law, insofar as such losses, claims, damages or liabilities (or proceedings in
respect thereof) arise out of or are based on any untrue or alleged untrue
statement of any material fact contained in such registration statement on the
effective date thereof (including any prospectus filed under Rule 424 under the
Securities Act or any amendments or supplements thereto) or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and shall reimburse each such Holder, such Holder's directors and
officers, such underwriter or controlling person for any legal or other expenses
reasonably incurred by them (but not in excess of expenses incurred in respect
of one counsel and one local counsel for all of them unless, in the reasonable
judgment of an indemnified party there is potential conflict of interest between
any indemnified parties, which indemnified parties may be represented by
separate counsel and local counsel) in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the indemnity agreement contained in this Section 7(a) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld); provided, further, that the Company shall
not be liable to any Holder, such Holder's directors and officers, underwriter
or controlling person in any such case for any such loss, claim, damage,
liability or action to the extent that it arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in connection with such registration statement, preliminary prospectus,
final prospectus or amendments or supplements thereto, in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by any such Holder, such Holder's directors and officers,
underwriter or controlling person. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of any such Holder,
such Holder's directors and officers, underwriter or controlling person, and
shall survive the transfer of such securities by such Holder.

To the extent permitted by applicable law, each Holder shall indemnify and hold
harmless the Company, each of its directors and officers, each person, if any,
who controls the Company within the meaning of the Securities Act, and any
underwriter (within the meaning of the Securities Act) for the Company against
any losses, claims, damages or liabilities, joint or several, to which the
Company or any such director, officer, controlling person or underwriter may
become subject, under the Securities Act or any other applicable state or
federal law, insofar as such losses, claims, damages or liabilities (or
proceedings in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in such
registration statement on the effective date thereof (including any prospectus
filed under Rule 424 under the Securities Act or any amendments or supplements
thereto) or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in such registration statement in reliance upon and
in conformity with written information furnished expressly by or on behalf of
such Holder for use in connection with such registration; and each such Holder
shall reimburse any legal or other expenses reasonably incurred by the Company
or any such director, officer, controlling person, agent or underwriter (but not
in excess of expenses incurred in respect of one counsel and one local counsel
for all of them unless, in the reasonable judgment to of an indemnified party,
there is a conflict of interest between any indemnified parties, which
indemnified parties may be represented by separate counsel and local counsel) in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the indemnity agreement contained
in this Section 7(b) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of such Holder (which consent shall not be unreasonably withheld),
and provided, further, that the liability of each Holder hereunder shall be
limited to the proportion of any such loss, claim, damage, liability or expense
which is equal to the proportion that the net proceeds from the sale of the
shares sold by such Holder under any such registration statement bears to the
total net proceeds from the sale of all securities sold thereunder, but not in
any event to exceed the net proceeds received by such Holder from the sale of
Registrable Stock covered by such registration statement.

Promptly after receipt by an indemnified party under this Section of notice of
the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against any indemnifying party under this Section,
notify the indemnifying party in writing of the commencement thereof and the
indemnifying party shall have the right to participate in and assume the defense
thereof with counsel selected by the indemnifying party and reasonably
satisfactory to the indemnified party; provided, however, that the exercise of
the foregoing right shall be conditioned upon the written acknowledgment of the
indemnifying party to the indemnified party of the indemnifying party's
obligation hereunder to indemnify the indemnified party for any losses arising
from such action; and provided further, that in such event, the indemnified
party shall have the right to retain its own counsel and local counsel, with all
fees and expenses thereof to be paid by such indemnified party, and to be
apprised of all progress in any proceeding the defense of which has been assumed
by the indemnifying party. The failure to notify an indemnifying party promptly
of the commencement of any such action, shall only release the indemnifying
party from any of its obligations under this Section 7(c) if, and only to the
extent that, such indemnifying party is materially prejudiced by such failure,
but the omission to so notify the indemnifying party will not relieve it of any
liability that it may have to any indemnified party otherwise than under this
Section.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages or liabilities in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and
indemnified party in connection with the actions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of such indemnifying party and indemnified
party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of material
fact or omission or alleged omission to state a material fact, has been made by,
or relates to information supplied by, such indemnifying party or indemnified
party, and the parties' relative intent, knowledge, access to information and
opportunity to correct or prevent such action. The amount paid or payable by a
party as a result of the losses, claims, damages or liabilities referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with any investigation or proceeding.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

Transfer of Registration Rights

. Subject to any transfer restrictions set forth in the Note Purchase Agreement,
the rights of any Holder under this Agreement with respect to any Registrable
Stock may be transferred to any transferee of such Registrable Stock; provided,
however, that (i) the transferring Holder shall give the Company written notice
at or prior to the time of such transfer stating the name and address of the
transferee and identifying the securities with respect to which the rights under
this Agreement are being transferred; (ii) such transferee shall agree in
writing, in form and substance reasonably satisfactory to the Company, to be
bound as a Holder by the provisions of this Agreement; and (iii) immediately
following such transfer the further disposition of such securities by such
transferee is restricted under the Securities Act. Except as set forth in this
Section 8, no transfer of Registrable Stock shall cause such Registrable Stock
to lose such status.



Successors and Assigns

. Except as otherwise expressly provided herein, the terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties hereto. Except as expressly provided in
this Agreement, nothing in this Agreement, express or implied, is intended to
confer upon any person other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement.



Counterparts; Titles

. This Agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which shall be deemed to be an original, but
all of which taken together shall constitute one and the same agreement. The
titles of the Sections of this Agreement are used for convenience only and are
not to be considered in construing or interpreting this Agreement.



Notices

. Any notice required or permitted under this Agreement shall be in writing and
shall be delivered in person or mailed by certified or registered mail, return
receipt requested, overnight courier or facsimile, directed to (a) the Holders
at The Charles Schwab Corporation, 101 Montgomery Street, San Francisco, CA
94104, attention: Christopher V. Dodds, facsimile (415) 636-5877, with a copy to
Howard, Rice, Nemerovski, Canady, Falk & Rabkin, A Professional Corporation, at
Three Embarcadero Center, Seventh Floor, San Francisco, CA 94111, attention:
Lawrence B. Rabkin, facsimile (415) 217-5910; or (b) to the Company at E-Loan,
Inc., 5875 Arnold Road, Suite 100 Dublin, CA 94568, attention: Joseph Kennedy,
facsimile (925) 556-2178, with a copy to, E-Loan, Inc., 5875 Arnold Road, Suite
100, Dublin, CA, attention: Edward A. Giedgowd, facsimile: (925) 803-3503, or,
in any such case, at such other address or addresses as shall have been
furnished in writing by such party to the others. The giving of any notice
required hereunder may be waived in writing by the parties hereto. Every notice
or other communication hereunder shall be deemed to have been duly given or
served on the date on which personally delivered, or on the date actually
received.



Amendments and Waivers

. Any provision of this Agreement may be amended and the observance of any
provision of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of the Company and the Holders of at least 50% of the Acquisition Shares
then outstanding. Any amendment or waiver effected in accordance with this
Section 12 shall be binding upon each Holder of any securities subject to this
Agreement at the time outstanding (including securities into which such
securities are convertible), each future Holder and all such securities, and the
Company. No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.



Severability; Entire Agreement

. If one or more provisions of this Agreement are held to be unenforceable under
applicable law, such provisions shall be excluded from this Agreement and the
balance of this Agreement shall be interpreted as if such provisions were so
excluded and shall be enforceable in accordance with its terms. All prior
agreements of the parties concerning the subject matter of this Agreement are
expressly superseded by this Agreement. This Agreement contains the entire
Agreement of the parties concerning the subject matter hereof. Any oral
representations or modifications of this Agreement shall be of no effect.



Governing Law

. This Agreement shall be governed by and construed in accordance with the laws
of the State of California without regard to conflicts of law principles.



Forum; Waiver of Jury Trial

.



All actions and proceedings arising out of or relating to this Agreement shall
be heard and determined in any California state or federal court sitting in the
City and County of San Francisco. The parties hereto hereby (i) submit to the
exclusive jurisdiction of any California state or federal court sitting in the
City and County of San Francisco for the purpose of any action or proceeding
arising out of or relating to this Agreement brought by any party hereto, and
(ii) waive, and agree not to assert by way of motion, defense, or otherwise, in
any such Action, any claim that it is not subject personally to the jurisdiction
of the above-named courts, that its property is exempt or immune from attachment
or execution, that the action or proceeding is brought in an inconvenient forum,
that the venue of the action or proceeding is improper, or that this Agreement
may not be enforced in or by any of the above- named courts.

EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
ACTIONS OR PROCEEDINGS DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

E-LOAN, Inc., a Delaware corporation

By: /s/ Joseph J. Kennedy
Name: Joseph J. Kennedy
Title: President and COO

The Charles Schwab Corporation,
a Delaware corporation

By: /c/ Christopher V. Dodds
Name: Christopher V. Dodds
Title: EVP, CFO





--------------------------------------------------------------------------------


